F I L E D
                                                         United States Court of Appeals
                                                                 Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                                APR 15 2005
                        FOR THE TENTH CIRCUIT
                                                           PATRICK FISHER
                                                                     Clerk


TOM OLSEN; NAOMI OLSEN, and
Does I through IV,

            Plaintiffs - Appellants,
                                                No. 04-2196
 v.                                     (D.C. No. CIV-03-207 JB/LCS)
                                                  (D. N.M.)
STATE OF NEW MEXICO,
Department of Education, Division of
Vocational Rehabilitation; MICHAEL
DAVIS, State Superintendent of
Public Instruction; TERRY
BRIGANCE, Assistant Superintendent
for Division of Vocational
Rehabilitation; LENA TRUJILLO
CHAVEZ, Vocational Rehabilitation;
LARRY BORREGO, Assistant
Director Vocational Rehabilitation;
ANTHONY LUJAN, Area Manager
Vocational Rehabilitation; CHARLES
WHITE, Division of Vocation
Rehabilitation Director, Disability
Determination Services; LEE
MARTINEZ, Vocational
Rehabilitation, sued individually and
in his official capacity; KAREN
PROVINE; NADINE WELLS;
JUDITH TESSE TANNER,
Department of Vocational
Rehabilitation; ELIZABETH
EMERSON,

            Defendants - Appellees.
                             ORDER AND JUDGMENT             *




Before LUCERO , PORFILIO , and BALDOCK , Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Plaintiffs Tom Olsen and Naomi Olsen, proceeding       pro se , appeal the

district court’s orders dismissing their complaint against defendants, the State of

New Mexico Department of Education, Division of Vocational Rehabilitation

(DVR), ten DVR employees in their official capacities, and one DVR employee in

his official and individual capacity. We affirm, and we order the Olsens to show

cause why they should not be subject to prospective filing restrictions in this

court.

                                           I.

         The Olsens, who receive Social Security disability benefits, alleged in their

complaint that defendants provided them unsatisfactory assistance in their


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                           -2-
attempts to participate in the Social Security Administration’s “Ticket-to-Work”

program. The “Ticket-to-Work” program is a voluntary program in which eligible

disability recipients can receive vouchers from the Social Security Administration

that they can use to obtain employment services, vocational services or other

services from a participating employment network that is willing to provide such

services to the disabled in order to help them work.   See Ticket to Work and Self-

Sufficiency Program, 42 U.S.C. § 1320b-19; 20 C.F.R. § 411.100-411.730

(“Ticket-to-Work program”). New Mexico’s DVR is a participating employment

network and provides assistance and benefit counseling to Ticket-to-Work

participants.   See http://www.dvrgetsjobs.com/DVRTTW/TtoWDefault.htm.

       Both Mr. and Mrs. Olsen sought to participate in the Ticket-to-Work

program. They alleged in their complaint, filed in February 2003, that defendants

did not schedule convenient meeting times or places with them and took other

actions that delayed or prevented them from participating in the program. The

Olsens repeatedly threatened to file legal actions against defendants when they

were unsatisfied with a proposed meeting time or place, and they claim that

defendants failed to provide them with an unbiased administrative hearing with

respect to their grievances. Their complaint listed over thirty causes of action

against defendants, including violations of the First, Fourth, Fifth, Sixth, Eighth

and Fourteenth Amendments to the United States Constitution; Title VII; the


                                            -3-
Racketeering, Influencing and Corrupt Organizations Act (RICO); the

Rehabilitation Act of 1973; the Administrative Procedures Act; the Americans

with Disability Act (ADA); the Social Security Act; the New Mexico Constitution

and Bylaws; and the Equal Access to Justice Act. They also asserted claims for

breach of contract; breach of the duty of good faith and fair dealing; interference

with pending civil actions; abuse of process; interference with prospective

business advantage; loss of consortium; defamation; slander; violation of court

orders; malpractice; malfeasance; and unconscionability. Their complaint made

no attempt to link any of their factual allegations to any of their causes of action.

      The defendants filed their first motion to dismiss in April 2003, seeking

dismissal of the constitutional claims and ADA claims against the state agency

and its employees, as these are barred by sovereign immunity under the Eleventh

Amendment, and dismissal of the state tort claims, as these are barred by the

Eleventh Amendment and the New Mexico Tort Claims Act. The Olsens failed to

respond. The district court, ruling on the merits rather than on the Olsens’ lack of

response, granted that motion to dismiss on June 10, 2003. On June 16, 2003, the

district court sua sponte dismissed the claims under 42 U.S.C. §§ 1981, 1985,

1986, 2000e-2, 2000e-5, RICO, and the First, Fourth, Fifth, Sixth and Eighth

Amendments for failure to state a claim upon which relief could be granted under

Fed. R. Civ. R. 12(b)(6). In July 2003, Tom Olsen filed a late opposition to the


                                          -4-
April 2003 motion to dismiss, stating he had moved from New Mexico to

California, where he had been hospitalized and had not received the motion or any

of the court’s orders. The district court treated this as a motion for

reconsideration, and denied it. The case was reassigned to a different district

court judge in September 2003.

      In February 2004, the defendants filed their second motion to dismiss,

detailing why they were entitled to dismissal of all the remaining claims. Because

the Olsens had filed so many claims against so many parties, the motion was

forty-three pages long, and attached a five-page chart outlining the different

claims against the different defendants. Again, the Olsens did not file a response.

      The district court scheduled a hearing on May 17, 2004, to consider the

motion to dismiss. Three days before the scheduled hearing, the Olsens filed a

untimely response, three months late, again claiming that Tom Olsen’s

hospitalization had prevented them from receiving notice of defendants’ motion

or the court’s order. The Olsens’ late response did not address any of the legal

issues raised in defendants’ motion to dismiss, and provided no factual or legal

argument as to why it should not be granted. Rather, the Olsens “elect[ed] to

stand on their complaint . . . without responding to the excess verbiage” of the

defendants’ motion to dismiss. R. Doc. 30, at 4. The district court reset the

hearing for July 13, 2004.


                                          -5-
         The Olsens failed to appear at that hearing. The district court had

permitted them to appear telephonically, and repeatedly sought to contact them by

phone beginning one hour before the hearing, but never received any response.

The district court conducted a one-hour hearing, questioning counsel for

defendants as to each claim. The court then dismissed all of the remaining

claims, based on the reasoning given in the record at the hearing. This appeal

followed.

         In a four-page opening brief, the Olsens claim error generally in the district

court’s ruling, arguing that it dismissed their claims without legal cause. They do

not, however, articulate any factual or legal argument in support of their general,

and in large part indecipherable, statements. They offer no authority or

cognizable legal argument for reversing the district court’s judgment. Rather than

pointing to any specific legal error or making any specific objection to any

particular ruling or issue, the Olsens simply ask this court whether the district

court had legal cause to dismiss the case and whether the defendants followed the

law. 1


1
        The Olsens filed a five-page reply brief that raised two arguments for the
first time. “This court does not ordinarily review issues raised for the first time
in a reply brief.” Stump v. Gates , 211 F.3d 527, 533 (10th Cir. 2000);   see also
State Farm Fire & Cas. Co. v. Mhoon , 31 F.3d 979, 984 n. 7 (10th Cir. 1994)
(failing to raise issue in opening brief waives that issue). The Olsens first
contend that all of defendants’ arguments in support of the district court’s rulings
                                                                        (continued...)

                                           -6-
       This court has held that reasoned arguments must be presented addressing

grounds for appeal.   See United States v. Kunzman , 54 F.3d 1522, 1534 (10th Cir.

1995). Moreover, the party challenging the district court’s judgment must

support his argument with legal argument or authority.        See Fed. R. App. 28(a);

Phillips v. Calhoun , 956 F.2d 949, 953 (10th Cir. 1992). Although this court is

obligated to construe pro se pleadings liberally, see Haines v. Kerner , 404 U.S.

519, 520-21 (1972), we “will not construct arguments or theories for the plaintiff

in the absence of any discussion of those issues,”    Drake v. City of Fort Collins ,

927 F.2d 1156, 1159 (10th Cir. 1991), and we need not address an issue that has

been inadequately developed or argued on appeal,         see Murrell v. Shalala , 43 F.3d

1388, 1389 n.2 (10th Cir. 1994) (holding that perfunctory complaints of error that

fail to develop an issue are insufficient to invoke appellate review). Even a      pro

se appellant must clearly apprise the court why he believes a reversible error has

been made and make an argument with authority supporting such a belief.




1
 (...continued)
were presented to this court for the first time on appeal. That assertion is simply
inaccurate, as all of defendants’ arguments were presented in their motions to
dismiss. Second, the Olsens contend the district court failed to give any
reasoning for its rulings. To the contrary, the district court’s first two orders of
dismissals provided detailed reasons for those rulings, and its final order of
dismissal referred to the detailed reasons it gave for dismissing each claim at the
hearing, a transcript of which is included in the record on appeal.

                                            -7-
       None of the Olsens’ statements in their opening brief constitute adequate

argument challenging the detailed findings and conclusions of the district court.

Therefore, in light of lack of anything even approaching reasoned argument or

legal authority, the judgment of the district court is AFFIRMED.         See United

States v. Hardwell , 80 F.3d 1471, 1492 (10th Cir. 1996).

                                              II.

       This is not the first time the Olsens have filed an appeal in this court that

lacks merit. The Olsens have filed numerous jurisdictionally defective or

meritless appeals in this court against a variety of other parties.     See Olsen v.

Quality Continuum Hospice, Inc       ., No. 04-2073 (10th Cir. Oct. 14, 2004)

(dismissed for lack of jurisdiction for untimely notice of appeal);      Olsen v. Mapes ,

No. 04-2082 (10th Cir. Jul. 8, 2004) (appeal dismissed for lack of prosecution

pursuant to 10th Cir. R. 42.1);    Olsen v. Aebersold , Nos. 01-2366 and 02-2288, 71

Fed. Appx. 7, 9 (10th Cir. Jul. 11, 2003) (vacating district court’s merits-

dismissal because Olsens’ claim was so insubstantial, implausible and devoid of

merit that lower court lacked subject-matter jurisdiction for lack of a federal

controversy); Olsen v. United States Department of Labor          , Nos. 01-9519, 01-

9540, 02-9529 (10th Cir. May 21, 2002) (three petitions for review transferred to

Ninth Circuit based on lack of jurisdiction in this court);      Olsen v. Triple A

Machine Shop, Inc. , No. 01-2275 (10th Cir. Jan. 8, 2002) (affirming dismissal for


                                              -8-
lack of subject-matter jurisdiction, and noting Olsens’ argument on appeal was

without merit).

      Further, the Ninth Circuit has imposed filing restrictions on the Olsens

because of their history of filing repetitious and frivolous appeals. R. Doc. 34,

Ex. A and B (attaching copies of two orders:     In re Olsen , No. 04-8007 (9th Cir.

Mar. 22, 2004) (unpublished order imposing filing restriction) and (9th Cir.

Feb. 5, 2004) (unpublished order to show cause)). The Ninth Circuit prohibited

the Olsens from filing any   pro se appeals in that court after finding that they had

filed nineteen meritless appeals in that court, nine of which had been dismissed

for lack of jurisdiction and three of which had been dismissed for failure to

prosecute. See id.

      The Olsens’ filings in this case have been frivolous, abusive, and vexatious.

They asserted over thirty claims against a dozen state defendants and a state

agency. To answer their complaint, the defendants were forced to prepare

detailed and time-consuming motions and pleadings and to attend a court hearing.

Yet throughout the legal proceedings that they instigated, the Olsens have never

made any attempt to justify or prosecute their lawsuit in either the district court or

this court. Indeed, they failed to file a timely response to every motion in the

district court and failed to appear telephonically at the court-ordered hearing.




                                           -9-
       This court “has the inherent power to impose sanctions that are necessary to

regulate the docket, promote judicial efficiency, and deter . . . frivolous filings.”

Van Sickle v. Holloway , 791 F.2d 1431, 1437 (10th Cir. 1986);          Braley v.

Campbell , 832 F.2d 1504, 1510 (10th Cir. 1987). If “a party ‘has engaged in a

pattern of litigation activity which is manifestly abusive,’ restrictions are

appropriate,” including an order enjoining a litigant from filing any       pro se claims

without first seeking prior leave of the court.     Winslow v. Homer (In re Winslow)    ,

17 F.3d 314, 315 (10th Cir. 1994) (    quoting Johnson v. Cowley , 872 F.2d 342, 344

(10th Cir. 1989)); see also Werner v. State of Utah     , 32 F.3d 1446, 1447-48 ( 10th

Cir. 1994); Ketchum v. Cruz , 961 F.2d 916, 921 (10th Cir. 1992). The “‘right of

access to the courts is neither absolute nor unconditional, and there is no

constitutional right of access to the courts to prosecute an action that is frivolous

or malicious.’”   Winslow , 17 F.3d at 315 (quoting    Tripati v. Beaman , 878 F.2d

351, 353 (10th Cir. 1989)).

       The Court concludes that this appeal and others filed by the Olsens, as

detailed above, have been groundless, abusive, and vexatious. We therefore

inform the Olsens that we may impose restrictions on their filings in this court

using our inherent power to regulate federal dockets, promote judicial efficiency,

and deter frivolous filings.   See Werner , 32 F.3d at 1448-49; 28 U.S.C. § 1651.

Accordingly, we order the Olsens to show cause, within twenty days of the date of


                                             -10-
this order and judgment, why they should not be barred from filing any future

civil appeals in this court unless they are represented by a licensed attorney or

first obtain permission from this court to proceed   pro se .

       The judgment of the district court is AFFIRMED. The Olsens’ request for

summary reversal is DENIED. The Olsens are ORDERED to SHOW CAUSE why

they should not be subject to prospective filing restrictions. The mandate shall

issue forthwith.

                                                      Entered for the Court


                                                      John C. Porfilio
                                                      Circuit Judge




                                           -11-